NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2540-18
                                                                   A-2878-18

DAVIDA SCHUMAN,

          Plaintiff-Appellant,

v.

CIVIL SERVICE COMMISSION,

     Defendant-Respondent.
____________________________

DAVIDA SCHUMAN,

          Plaintiff-Appellant,

v.

KEAN UNIVERSITY,

     Defendant-Respondent.
_____________________________

                   Argued March 9, 2021 – Decided April 16, 2021

                   Before Judges Fisher, Moynihan and Gummer.
            On appeal from the New Jersey Civil Service
            Commission, Docket No. 2019-773 and the decision
            of Kean University, dated January 15, 2019.

            Williams Cedar LLC, attorneys for appellant (Kevin
            Haverty, on the brief).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent Civil Service Commission (Melissa H.
            Raksa, Assistant Attorney General, of counsel;
            Pamela N. Ullman, Deputy Attorney General, on the
            brief).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent Kean University (Melissa H. Raksa,
            Assistant Attorney General, of counsel; Christopher
            Weber, Deputy Attorney General, on the brief).

PER CURIAM

      The parties having so stipulated, these consolidated appeals are dismissed

with prejudice and without costs to either party.




                                                                          A-2540-18
                                        2